     Case 6:20-cv-00033-JRH-CLR Document 8 Filed 03/22/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                           STATESBORO DIVISION


WILLIAM MITCHELL,

              Plaintiff,

V.                                                         CV620-033


KATHY PALMER,etal.

              Defendants.


                                   ORDER


     After a careful de novo review of the record in this case, the Court concurs

with the Magistrate Judge's Report and Recommendation [R&R), doc. 6, to

which no objections have been filed. Accordingly, the R&R is ADOPTED, and

the Clerk of Court is DIRECTED to close this case. All pending motions are

DISMISSED AS MOOT.


     ORDER ENTERED at Augusta, Georgia, thisc^^^-'aay of March, 2021.



                                    I. RANfrrAtlFIALL, CHIEF JUDGE
                                    UNITED OTATES DISTRICT COURT
                                    TotrmERN DISTRICT OF GEORGIA
